RECEIVED

 

The Living Law Firm 9 May 2019 MAY 10 0
1336 Staubbach Circle 19
Anchorage, Alaska 99508 CLERK, U.S. DISTRICT COURT
ANCHORAGE, ic
Clerk of Court In regards: 3:19-cv-00127-TMB
. Federal Building, U.S. Courthouse
222 West 7 Avenue, #4

Anchorage, Alaska 99513-7564

Dear Clerk of Court:

We have just now received your Notice of Electronic Filing and are replying within 72 hours. There has
been a mistake.

1. We correctly captioned the case as an Arbitration “In the United States District Court for Alaska”.

2. This is a matter in which the United States District Court is being asked to sit in its Article Ill capacity
under The Constitution of the United States of America.

3. The Arbitration is between a Wisconsin Citizen and two MUNICIPAL UNITED STATES OFFICERS, to
compel performance due under their contract, The Constitution of the United States.

4. Thus, the United States District Court is being invoked as a Third Party Arbiter.

5. It would be a substantial conflict of interest for the United States District Court to sit in an arbitration
between a foreign State Citizen and its own employees.

6. It would also be a substantial conflict of interest for the UNITED STATES DISTRICT COURT to sit in an
arbitration between a foreign State Citizen and its own EMPLOYEES.

7. The only common ground that all these Vessels share is the International Land Jurisdiction, while they
are dry docked.

8. The United States District Court is therefore being asked to provide space for a meeting of the minds
and arbitration service as a Third Party.

9. We notice that the Plaintiffs named in the Electronic Notice are incorrect. Anna Maria Riezinger acts
in two capacities, (1) as an American state national of Wisconsin, and (2) as a Fiduciary of her State. This
is clearly noted in our paperwork and needs to be noted on the docket.

10. We notice that the Defendants named in the Electronic Notice are also incorrect. “William P. Barr’
is not the same PERSON as “WILLIAM P BARR” and does not act in the same capacity. Ditto the fact that
“Charles Rettig” is not the same PERSON as “CHARLES RETTIG” and does not act in the same capacity.

11. We realize that in a common complaint case the United States District Court would need to address
these DEFENDANTS as Personnel occupying Territorial Office, however, for the purposes of this proposed
Arbitration action, it is essential that the character of the DEFENDANTS as Municipal OFFICERS be
maintained to avoid any appearance of conflict of interest.

Page 1 of 2
12. We are not bringing action against the Defendants in common Territorial Jurisdiction, we are bringing
an action for arbitration against their PERSONS on the International Land Jurisdiction, that is, in dry dock.

Now that the nature of the action and the jurisdiction is explicitly stated, please correct the docket
accordingly and let us know in writing and at your earliest convenience if there is any reason why the
United States District Court for Alaska is unable or unwilling to act in the capacity in which it has been

invoked.

The Living Law Firm
6 Staubbach Circle
Anchorage, Alaska 99508

  

Via: RA 393 427 698 US

Page 2 of 2
ey ON feoreg rh
spp TOY yp FIM VEE

mo EN

706 |-W-66 (S6S20L)

SN 869 ¢2@h ELE Va

4, LAN A

[eet MATa ao ere iss tea

 

 

 
